DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dew et al (Pub Num 2015/0114711 A1, herein referred to Dew).  Dew discloses a wire harness assembly (Figs 1-16) having a reliable electrical connection (Paragraph 119), while utilizing lower heat which provides the advantage of reducing the likelihood of damage to the wire harness assembly (Paragraph 119).  Specifically, with respect to claim 1, Dew discloses a wire harness assembly (Fig 3) comprising a first shielded wire cable (110) having a first core conductor (116) at least partially axially surrounded by a first shield conductor (130) which is at least partially axially surrounded by a first insulative jacket (124), wherein the first core conductor (116) having a first exposed core portion (located at 116) and the first shield conductor (130) having a first exposed shield portion (located at 130),  a second shielded wire cable (112) having a second core conductor (118) at least partially axially surrounded by a second shield conductor (132), which is at least partially axially surrounded by a second insulative jacket (126), wherein the second core conductor (118) having a second exposed core portion (located at 118) and the second shield conductor (132) having a second exposed shield portion (located at 132), a third shielded wire cable (114) having a third core conductor (120) at least partially axially surrounded by a third shield conductor (134) which is at least partially axially surrounded by a third insulative jacket (128), wherein the third core conductor (120) having a third exposed core portion (located at 120) and the third shield conductor (134) having a third exposed shield portion (located at 134), wherein the first exposed core portion (located at 116) is sonically welded to the second exposed core portion (located at 118) and the third exposed core portion (located at 120, Paragraph 65),  a flexible insulative layer (152) wrapped about the sonically welded first, second, and third exposed core portions (Paragraph 67),  a flexible conductive layer (160) wrapped about the flexible insulative layer (152) and the first, second, and third exposed shield portions (Paragraph 70),  a section of heat shrink tubing (182) in which the flexible conductive layer (160) and portions of the first, second, and third insulative jackets (124, 126, 128) are enclosed (Paragraph 73) and characterized in that is comprises an insulative housing (282, Fig 14) having a longitudinal cavity extending therethrough in which the section of heat shrink tubing (182), the flexible conductive layer (160), and portions of the first, second, and third insulative jackets (124, 126, 128) are disposed (Paragraphs 74 & 82).   With respect to claim 2, Dew discloses that the flexible conductive layer (160) is formed of braided wire strands (Paragraph 18, as shown in Fig 32).  With respect to claim 3, Dew discloses that the wire harness assembly (250, Fig 14) further comprising a first compliant seal (left 292) disposed within the longitudinal cavity intermediate the first insulative jacket (124) and the insulative housing (282) and a second compliant seal (right 292) disposed within the longitudinal cavity intermediate the second insulative jacket (126), the third insulative jacket (128), and the insulative housing (282).  With respect to claim 4, Dew discloses that the wire harness assembly (250, Fig 14) further comprising a first retainer cap (left 288) attached to the insulative housing (282) configured to retain the first compliant seal left 292) within the insulative housing (282) and a second retainer cap (right 292) attached to the insulative housing (282) configured to retain the second compliant seal right 292} within the insulative housing (282, Paragraph 82).  With respect to claim 5, Dew discloses a method of forming a wire harness assembly (150, Fig 3) comprising the steps of providing a first shielded wire cable (110) having a first core conductor (116) at least partially axially surrounded by a first shield conductor (130) which is at least partially axially surrounded by a first insulative jacket (124), wherein the first core conductor (116) having a first exposed core portion (located at 116) and the first shield conductor (130) having a first exposed shield portion (located at 130),  providing a second shielded wire cable (112) having a second core conductor (118) at least partially axially surrounded by a second shield conductor (132), which is at least partially axially surrounded by a second insulative jacket (126), wherein the second core conductor (118) having a second exposed core portion (located at 118) and the second shield conductor (132) having a second exposed shield portion (located at 132), providing a third shielded wire cable (114) having a third core conductor (120) at least partially axially surrounded by a third shield conductor (134) which is at least partially axially surrounded by a third insulative jacket (128), wherein the third core conductor (120) having a third exposed core portion (located at 120) and the third shield conductor (134) having a third exposed shield portion (located at 134), providing a flexible insulative layer (152),  providing a flexible conductive layer (160),  providing a section of heat shrink tubing (182), providing an insulative housing (282, Fig 14) having a longitudinal cavity extending therethrough, joining the first exposed core portion (located at 116), the second exposed core portion (located at 118) and the third exposed core portion (located at 120) by sonic welding process (Paragraph 65),  wrapping the flexible insulative layer (152) about the sonically welded first, second, and third exposed core portions (Paragraph 67),  wrapping a flexible conductive layer (160) about the flexible insulative layer (152) and the first, second, and third exposed shield portions (Paragraph 70),  wrapping a section of heat shrink tubing (182) about the flexible conductive layer (160) and portions of the first, second, and third insulative jackets (124, 126, 128) (Paragraph 73) and disposing the flexible conductive layer (160), and portions of the first, second, and third insulative jackets (124, 126, 128) within the longitudinal cavity of the insulative housing (282).  With respect to claim 6, Dew discloses the method wherein the flexible conductive layer (160) is formed of braided wire strands (Paragraph 18, as shown in Fig 32).  With respect to claim 7, Dew discloses the method further comprising the steps of providing a first compliant seal (left 292) and a second compliant seal (right 292), disposing the first compliant seal (left 292) within the longitudinal cavity intermediate the first insulative jacket (124) and the insulative housing (282), disposing the second compliant seal (right 292) within the longitudinal cavity intermediate the second insulative jacket (126), the third insulative jacket (128), and the insulative housing (282). With respect to claim 8, Dew discloses a method further comprising the steps of providing a first retainer cap (left 288) and a second retainer cap (right 288), affixing the first retainer cap (left 288) to the insulative housing (282) thereby retaining the first compliant seal (left 292) within the insulative housing (282) and affixing the second retainer cap (right 292) to the insulative housing (282) thereby retaining the second compliant seal right (right 292) within the insulative housing (282, Paragraph 82).  With respect to claim 9, Dew discloses a wire harness assembly (Fig 3) comprising a first shielded wire cable (110) having a first core conductor (116) at least partially axially surrounded by a first shield conductor (130) which is at least partially axially surrounded by a first insulative jacket (124), wherein the first core conductor (116) having a first exposed core portion (located at 116) and the first shield conductor (130) having a first exposed shield portion (located at 130),  a second shielded wire cable (112) having a second core conductor (118) at least partially axially surrounded by a second shield conductor (132), which is at least partially axially surrounded by a second insulative jacket (126), wherein the second core conductor (118) having a second exposed core portion (located at 118) and the second shield conductor (132) having a second exposed shield portion (located at 132), a third shielded wire cable (114) having a third core conductor (120) at least partially axially surrounded by a third shield conductor (134) which is at least partially axially surrounded by a third insulative jacket (128), wherein the third core conductor (120) having a third exposed core portion (located at 120) and the third shield conductor (134) having a third exposed shield portion (located at 134), wherein the first exposed core portion (located at 116) is sonically welded to the second exposed core portion (located at 118) and the third exposed core portion (located at 120, Paragraph 65),  a means (152) for electrically insulating the sonically welded first, second, and third exposed core portions (Paragraph 67),  a means (160) for providing an electrically conductive path between the first, second, and third exposed shield portions (Paragraph 70) and a means (152) for electrically insulating the sonically welded first, second, and third exposed core portions (Paragraph 67) are enclosed (Paragraph 73) and a means (282, Fig 14) for housing the means (152) for electrically insulating the sonically welded first, second, and third exposed core portions (Paragraph 67), and the means (160) for providing an electrically conductive path between the first, second, and third exposed shield portions (Paragraph 70) and the section of heat shrink tubing (182).   With respect to claim 10, Dew discloses that the means (160) for providing an electrically conductive path between the first, second, and third exposed shield portions (Paragraph 70), is formed of braided wire strands (Paragraph 18, as shown in Fig 32).  With respect to claim 11, Dew discloses that the wire harness assembly (250, Fig 14) further comprising a means (left and right 292) for sealing for housing the means (152) for electrically insulating the sonically welded first, second, and third exposed core portions (Paragraph 67), and the means (160) for providing an electrically conductive path between the first, second, and third exposed shield portions (Paragraph 70) and the section of heat shrink tubing (182).   With respect to claim 12, Dew discloses that the wire harness assembly (250, Fig 14) further comprising a retainer means (left and right 288) for securing the sealing means (left and right 292).

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Applicant submits that Dew does not show the identical invention in as 			complete detail as is contained in claim 1 since the Office Action has 			relied on two separate and distinct embodiments to make the rejection.
B)	Combining separate embodiments of a single reference is improper 			without suggesting or teaching to do so.
	With respect to argument A, the examiner respectfully traverses.   The examiner recognizes that in order for a drawing to anticipate the claimed invention, that all claimed structural features must be present.  Specifically, the MPEP states the following:
2125     Drawings as Prior Art
DRAWINGS CAN BE USED AS PRIOR ART
Drawings and pictures can anticipate claims if they clearly show the structure which is
claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the
picture must show all the claimed structural features and how they are put together.
Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is
immaterial. For instance, drawings in a design patent can anticipate or make obvious the
claimed invention as can drawings in utility patents. When the reference is a utility patent, it
does not matter that the feature shown is unintended or unexplained in the specification.
The drawings must be evaluated for what they reasonably disclose and suggest to one of
ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).
See MPEP  § 2121.04 for more information on prior art drawings as "enabled
disclosures."
 
Secondly, recognizes that the embodiment utilized in each rejection must clearly illustrate all of the claimed elements.  Given the above, the examiner states the following: Clearly Figure 14 shows a second embodiment, however, the entire embodiment of Figure 3 is incorporated into Figure 14.  Specifically, Dew states the following with respect to Figure 14:

    PNG
    media_image1.png
    82
    271
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    99
    265
    media_image2.png
    Greyscale

Therefore, the embodiment of Figure 14 is NOT separate and distinct from Figure 3, because Dew clearly states that the housing disclosed in Figure 14 is utilized with the splice of Figure 3 and therefore all of the elements shown in Figure 3 are disclosed in Figure 14.  The examiner refers to Figure 3 to illustrate the complete splice assembly as it is not shown in detail in Figure 3, however Dew clearly intends for the splice assembly of Figure 3 to be utilized in the housing of Figure 14 as illustrate in the drawing itself below showing the splice of three conductors.  

    PNG
    media_image3.png
    478
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    538
    699
    media_image4.png
    Greyscale

	Dew also clearly refers the same reference numbers of Figure 3 in the housed splice cable assembly of Figure 14.  In light of the above stated claim limitations, the examiner respectfully submits that the 35 USC 102(a)(1) rejection of claims 1-12 is proper and just.
	With respect to argument B, the examiner respectfully submits that this argument is moot as the examiner has not applied a 35 USC 103(a) rejection of claims 1-12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 15, 2022